TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00200-CR
NO. 03-10-00201-CR


Rickey Dale Peevy, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICTS
NOS. 63397 & 65363, HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Rickey Dale Peevy seeks to appeal judgments of conviction for burglary of a building
and aggravated sexual assault.  The trial court has certified that:  (1) each case is a plea bargain case
in which Peevy has no right of appeal, and (2) Peevy waived his right of appeal in each case.  These
appeals are dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).

						___________________________________________
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   May 19, 2010
Do Not Publish